Order entered October 16, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01275-CV

                          IN RE ALFRED LEE STONE, Relator

                     Original Proceeding from Dallas County, Texas

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE